DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1-18, in the reply filed on 22 March 2022 is acknowledged.
Claims 19-21 are withdrawn as being directed to a nonelected invention. Claims 1-18 are presented for examination on the merits.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kotra et al. (US2018/0000857) in view of Estel et al. (2017).
Kotra et al. beneficially disclose an an improved method of extracting and decarboxylating cannabinoids from cannabis plant material, comprising decarboxylating cannabis plant material before, during or after extraction using microwave technology. In some embodiments the method comprises: chopping down or grinding down the cannabis plant material (e.g., trichomes, cannabis female inflorescence, flower bract, cannabis stalk, cannabis leaves, or combinations thereof) into smaller pieces to form cannabis plant material of a size and form suitable for extraction; extracting cannabinoids from the broken down cannabis plant material by contacting the broken down cannabis plant material with a solvent in a mixture to extract cannabinoids from the cannabis plant material and decarboxylating the cannabinoids in the mixture by subjecting the mixture to microwaves to form decarboxylated cannabinoids. In some embodiments, the extraction and decarboxylation steps are done in one step, by exposing the plant material to a suitable solvent, (e.g. pharmaceutically acceptable solvent, for instance a solvent selected from the group of solvents consisting of: 80-100% ethanol (for example, 80%, 85%, 90%, 95%, 97%, 98%, 100%, and any integer or fraction of the integer thereof), ethylene glycol, isopropanol or a combination of similar solvents, and subjecting the plant material in the solvent to microwaves sufficient to obtain the desired decarboxylated cannabinoid comprising resin. If 100% decarboxylation is not required, the duration of the microwaving step can be adjusted to obtain the desired degree of decarboxylated cannabinoids in the resin. In some embodiments, the plant material in the solvent is placed in a microwave. In some embodiments it is subjected to microwaves for a time and/or at a pressure and/or at a temperature sufficient to produce desired decarboxylated (biologically active) cannabinoid comprising resin. In some embodiments, the chopping down, extraction and decarboxylation are done in one step. In some embodiments, the time period is about 15-75 minutes depending on scale of the reaction. In some embodiments, the temperature is about 130.degree. C. to about 180.degree. C., or about 150.degree. C. to about 170.degree. C. In some embodiments, the microwaves have a frequency of about 2.45 GHz and a wavelength of about 1.22 x 108 nm. The term "microwaves" refer to a form of electromagnetic radiation with wavelengths ranging from one meter to one millimeter; with frequencies between 300 MHz and 300 gHz.
The cited reference does not explicitly disclose the combination of the microwave-assisted solvent extraction with continuous-flow extraction.
	Estel et al. beneficially provide an overview of the technique of continuous-flow microwave-assisted extraction. Specifically, it is taught that the major limit of microwaves is the penetration depth which is only a few centimeters in usual solvents and chemical environments with favorable properties that excludes the use of high-volume reactors. Coupling microwave heating and continuous flow technology eliminates the main drawbacks of microwaves and creates a very promising way to produce high value-added chemicals or key pharmaceutical intermediates since unlike the batch, the continuous flow has been demonstrated to facilitate process intensification and contribute to a safe, efficient and sustainable production.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the two technologies (i.e., microwave-assisted extraction of cannabis and continuous-flow technology) as taught by the cited references for their known benefits in improving the extraction of phytochemicals from the plant material. The skilled practitioner endeavoring to extract cannabinoids from cannabis plant material would employ microwave heating as taught by Kotra et al. and to combine it with continuous-flow to optimize the microwaves effectiveness resulting in more efficient heating and extraction. 
In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court reaffirmed "the conclusion that when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976)).  The Supreme Court also emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  
The adjustment of particular conventional working conditions (e.g.,  determining the optimum temperature, flow-rate, duration, etc.) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
Accordingly, the instant claims, in the range of extraction conditions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him/her.  

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL G FIEBIG/Examiner, Art Unit 1655